Citation Nr: 0839593	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-35 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   



ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1945 to March 1946.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The Board notes that in the 
October 2006 statement of the case and the September 2007 
supplemental statement of the case, the RO characterized the 
issue on appeal as service connection for the cause of the 
veteran's death for VA burial benefits purposes.  It is clear 
from the record, however, that the appellant appropriately 
appealed the broader issue of service connection for the 
cause of death.  The Board also notes that as the decision 
below holds that the veteran's death has not been shown to be 
service connected, there is no basis for awarding the 
appellant service-connected burial benefits.  


FINDINGS OF FACT

1.  The veteran died in February 2006 at the age of 79; 
cardiorespiratory arrest was the immediate cause of death, 
hypostatic pneumonia was the antecedent cause of death and 
status post cerebrovascular accidents was the underlying 
cause of death.   

2.  Cerebrovascular disability and pneumonia did not become 
manifest in service or for many years thereafter and there is 
no competent evidence that links them to service.
 
3.  During his lifetime the veteran had established service 
connection for a gunshot wound scar and impairment of the 
left tibial nerve; it is not shown that either of these 
disabilities caused, or contributed to cause, his death.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for the cause of the veteran's death are not met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant has been advised of VA's duties to notify and 
assist in the development of her claim.  An April 2006 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although the apellant was not provided 
notice regarding effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice would only be relevant if the benefit sought were 
being granted. 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and  to supplement the record 
after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  Also, although the RO did not attempt to 
obtain service medical records, the Board finds that this was 
appropriate given that the Service Department had found in 
April 1951 that there were no records available of physical 
examinations in service and that the veteran's available 
records had not shown that he incurred any illnesses in 
service.  Given this finding and the passage of more than 60 
years since the veteran was discharged from service, the 
Board finds that a search for service medical records would 
serve no useful purpose.  

The Board has also considered whether a VA medical opinion is 
necessary for proper adjudication of the appellant's claim.  
In the instant case, the record contains no evidence, which 
suggests that the disabilities, which caused the veteran's 
death (cerebrovascular accident and pneumonia), became 
manifest in service or were related to service and the 
appellant has advanced only a bare assertion that such a 
relationship existed.  Accordingly, a VA examination would 
not help substantiate the appellants claim because the 
medical professional providing it would not have any medical 
documentation or lay testimony that could provide a basis for 
finding a relationship between the veteran's death and his 
military service.  Accordingly, a VA examination is not 
necessary.  See 38 U.S.C.A. § 5103(A)(a), Dela Rosa v. Peake, 
515 F.3d, 1319, 1322 (Under § 5103A(a), the Secretary only 
needs to make reasonable efforts to assist a claimant in 
obtaining a medical opinion when such opinion is necessary to 
substantiate the claimant's claim for a benefit).  

II.  Factual Background

A March 1946  Philippine Army Certificate of Discharge 
indicates that the veteran's physical condition when 
discharged was good.  

In March 1950 the veteran filed a claim for service 
connection for gunshot wound.  

An April 1951 U.S. Service Department record indicated that 
based on a review of the available records pertaining to the 
veteran's service, if the veteran had received a physical 
examination at entrance into service, such was lost or 
destroyed as a result of the war.  It was also noted that any 
physical examinations that may have been done when the 
veteran was returned to military control or at discharge were 
not available.  Further, under wounds and illnesses incurred 
in service, only a gunshot wound to the left leg was listed.    

An August 1954 rating decision granted service connection for 
scar, gun shot wound of the left leg, and assigned a 10 
percent rating.  The rating was subsequently increased to 20 
percent effective June 1957 and effective April 2001 service 
connection was also awarded for injury to the left tibial 
nerve.  A separate 20 percent rating was assigned for this 
disability.  

A February 2006 private hospital clinical face sheet shows 
that the veteran was admitted to the hospital on February 13, 
2006 and was transferred on February 17, 2006.  Diagnoses of 
COPD, chronic bronchitis and chest congestion were noted.    

The veteran's February 2006 death certificate shows that the 
immediate cause of death was cardiorespiratory arrest, the 
antecedent cause of death was hypostatic pneumonia and the 
underlying cause of death was status post cerebrovascular 
accidents (i.e. strokes).  He was 79 years old. 

In April 2006, the RO awarded a nonservice-connected burial 
allowance to the appellant, along with a plot and internment 
allowance.  

A May 2006 private medical certificate shows that the veteran 
was hospitalized from February 17-18, 2006 with 
cardiovascular disease, including likely bleeding, community 
acquired pneumonia and pulmonary tuberculosis.  

In her August 2006 Notice of Disagreement, the appellant 
contended that in February 2006 the veteran was confined due 
to his service-connected disability, which subsequently 
worsened and caused his death.  

In a July 2008 letter the appellant indicated that by 
February 2006 the veteran's service connected gunshot wound 
and service-connected disability of the left tibial nerve had 
worsened, and that both of these disabilities caused his 
death from cardiorespiratory arrest.  

III.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  It is 
not sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for cancer may be established on a presumptive 
basis if such disease is shown to have been manifested to a 
compensable degree within a year following the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The veteran's death certificate shows that the underlying 
cause of his death was status post cerebral accident, the 
antecedent cause was hypostatic pneumonia and the immediate 
cause was cardiorespiratory arrest.  There is no evidence of 
record indicating that the veteran had any heart problems, 
vascular problems or pneumonia in service or within a year 
from service.  There is also no competent medical evidence, 
which links the veteran's death causing cerebrovascular 
pathology and pneumonia to service.  In fact, the earliest 
evidence of the cerebrovascular pathology and pneumonia is 
from 2006, some 60 years after service.  Such a lengthy 
interval of time between service and initial postservice 
manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a 
finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Additionally, although the appellant contends that 
the veteran's death was somehow related to his service-
connected gun shot wound scar and impairment of the left 
tibial nerve, there is absolutely no evidence to support this 
supposition, and as a layperson, the appellant's contentions 
are not competent evidence of a medical diagnosis or nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).     

In summary, the veteran died in February 2006 at the age of 
79 of cardiorespiratory arrest due status post 
cerebrovascular accidents.  There is no medical evidence of 
heart, cardiovascular problems or pneumonia during service or 
for many years thereafter and there is no competent evidence 
that links these problems to service.  There is also no 
medical evidence linking the veteran's service-connected 
disabilities (gunshot wound scar and impairment of the left 
tibial nerve) to his death.  Thus, a service-connected 
disability is not shown to have caused or contributed to 
cause his death.  Accordingly, the preponderance of the 
evidence is against the claim and it must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.     



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


